IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN WILLIAMS,                 :         No. 90 MAP 2016
                                :
               Appellant        :         Appeal from the Order of the
                                :         Commonwealth Court dated June 8, 2016
           v.                   :         and exited June 9, 2016 at Docket No.
                                :         342 MD 2016.
JOSEPH C. MADENSPACHER, ET AL., :
DONALD R. TOTARO, LAWRENCE F.   :
STENGEL, CHRISTOPHER HACKMAN, :
VICKI G. BOMGARDNER, MARK F.    :
WALMER, THOMAS A. KISS,         :

                   Appellees




                                     ORDER


PER CURIAM


      AND NOW, this 22nd day of November, 2016, the Brief for the Appellant, treated

as a Notice of Appeal, is QUASHED.